DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.

Response to Amendment

3.         In response to the Office action dated on 11/22/2021 the amendment has been received on 04/21/2022.
            Claims 11 and 15 have been amended.
            Claims 1, 3-11 and 13-20 are currently pending in this application.

Response to Arguments

4.         Applicant’s arguments, see pages 6-8, filed on 04/21/2022, with respect to claims 1, 3-11 and 13-20 have been fully considered and are persuasive.  All the previous rejections of claims 1, 3-11 and 13-20 in addition with objections of claims 11 and 15 have been withdrawn. 

Allowable Subject Matter

5.          Claims 1, 3-11 and 13-20 are allowed.
6.          The following is an examiner’s statement of reasons for allowance:
             With respect to claim 1, the most relevant prior art, Wooley (US PAP 2010/0028397 A1) teaches (see abstract; Figs.1-4; paragraphs 0001, 0004-0007, 0066-0094 and 0102-0108) a sterile drape (10) (as anti-infective protector (10)) for a medical device (an X-ray imaging apparatus; see Fig. 3), wherein the medical device comprises a C-shaped support arm (see Fig. 3 illustrating the X-ray imaging apparatus comprising: 
            
    PNG
    media_image1.png
    571
    605
    media_image1.png
    Greyscale
        a C-arm, an X-ray source (22B) and an X-ray detector (22A)), the drape (10) comprising: a closed end portion; a middle portion with a size sufficient to enclose a part of the medical device being used near a patient; and an open end portion, the end portion configured to be closed by a user once the middle portion encloses the part of the medical device being used near a patient (see Fig. 3; paragraphs 0066-0094 and 0102-0108) but fails to explicitly teach or make obvious that the sterile drape (10) creates a sterile barrier around the entire medical device once the open end is closed as claimed in combination with all of the remaining limitations of the claim. 
           With respect to claims 11 and 19, the most relevant prior art, Lavenda et al. (US PAP 2008/0020332 A1) in view of Wooley (US PAP 2010/0028397 A1) teach X-ray device; wherein         Lavenda et al. teach a hand-held or self-supported X-ray device (100), comprising (see Fig. 1; paragraph 0031): 

    PNG
    media_image2.png
    814
    594
    media_image2.png
    Greyscale
a C-shaped support arm; an X-ray source (104) contained near one end of the support arm; an X-ray detector (106) contained near the other end of the support arm (see Fig. 1; paragraph 0031). 
           Wooley teaches (see abstract; Figs.1-4; paragraphs 0001, 0004-0007, 0066-0094 and 0102-0108) a sterile drape (10) (as anti-infective protector (10)) for a medical device (an X-ray imaging apparatus; see Fig. 3), wherein the medical device comprises a C-shaped support arm (see Fig. 3 illustrating the X-ray imaging apparatus comprising: a C-arm, an X-ray source (22B) and an X-ray detector (22A)) wherein the sterile drape (10) enclosing the


            
    PNG
    media_image1.png
    571
    605
    media_image1.png
    Greyscale
        X-ray source, the X-ray detector, and the support arm (see Fig. 3; paragraphs 0066-0094 and 0102-0108) to provide anti-infective protection for use in healthcare setting. 
            Wooly further teaches that: “In a surgical setting, bodily fluids from a patient, such as blood, drainage from a site of infection etc., often contact equipment used in the surgical setting. Such equipment includes, but is not limited to, patient tables, patient table mattress and surgical instruments/supplies, including without limitation x-ray machines.  Such exposure can lead to the colonization of equipment by infective agents. Such colonization can increase the incidence of nosocomial infection in patients present in the healthcare setting. Furthermore, colonization of equipment can also lead to infection of others present in the healthcare setting, such as but not limited to, friends and family and healthcare workers, allowing these infections to be spread beyond the boundaries of the healthcare setting. Such transmission can result from exposure of equipment to a patient's blood and/or other bodily fluids or exposure of equipment to a patient exterior, such as, but not limited to, skin, hair and clothing. Furthermore, the equipment may be exposed to blood/bodily fluids/exterior of healthcare workers or friends and family that may be visiting the patient or others in the healthcare setting. Finally, equipment may be exposed to infective agents through ambient environmental conditions in the healthcare setting. Other types of exposure are also be contemplated.” (See paragraphs 0001-0008).          
            Lavenda et al. (see paragraph 0031) and Wooley (see paragraph 0107) and disclose related apparatuses for medical imaging comprising the C-arm portable X-ray devices but fail to explicitly teach or make obvious that the sterile drape creates a sterile barrier around entire X-ray device once the open end is closed as claimed in combination with all the remaining limitations of the claim. 

            Claims 3-10, 13-18 and 20 are allowed by virtue of their dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

7.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Higuchi et al. (US PAP 2015/0366618 A1; see abstract; Figs. 1-13; paragraphs 0036-0045); Arterson (US PAP 2015/0124941 A1; see abstract; Figs. 1; paragraphs 0019-0023); Pack et al. (US PAP 2015/0173836 A1; see abstract; Figs. 1-5C; paragraphs 0016-0023); Tylka (US PAP 2016/0166323 A1; see abstract; Figs. 1-3D; paragraphs 0012-0020); McAlister (US PAP/0247135 A1; see abstract; paragraphs 0022, 0027, 0028 and 0032); Toure et al. (US PAP 2018/0214228 A1; see abstract; Figs. 1-12) and Duarte (US PAP 2006/0076024 A1; see abstract; Figs. 1-3; paragraphs 0017-0024) teach sterile imaging protective systems.

8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./ May 2, 2022